DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

3.	With regard to claim 1, the Examiner notes that the phrase “with the steps of” at line 6 has been interpreted as being equivalent to the open-ended transitional phrase “comprising the steps of”.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the regimen of the compressor" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the compressor’s regimen” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-6 and 8-10 are likewise rejected due to their dependence from claims 1 and 7.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasad (US 5,425,801).

	With regard to claim 1, Prasad discloses a method for controlling the generation of gas (nitrogen) occurring in a generator via a filtering membrane (41, 44), the filtering membrane being fed at the entry with a gas pushed by a compressor (32) and capable of separating gaseous components at the gas exit, comprising the steps of detecting the pressure (with pressure sensor 48, see col. 9, lines 2-6) at a detection point at the membrane entry, adjusting the regimen (operation, see col. 9, lines 18-23) of the compressor so that the detected pressure is maintained at a reference pressure at Fig. 3, the abstract and col. 8, line 35 to col. 9, line 23.



	With regard to claim 7, Prasad discloses a gas (nitrogen) generator comprising a filtering membrane (41, 44) capable of separating at an exit thereof gaseous components (nitrogen and oxygen) of a gas (air) at its entry, a compressor (32) to feed the entry of the filtering membrane with a gas flow, a first pressure senor (48) for detecting the gas pressure at a detection point at the entry of the membrane, an electronic circuit (control circuit including controller 50) connected to the first sensor (48) and the compressor to regulate the compressor’s regimen (operation) so that the pressure detected by the first sensor is maintained at a reference pressure at Fig. 3, the abstract and col. 8, line 35 to col. 9, line 23.

8.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Application Publication WO 02/26359 A1.

	With regard to claim 1, WO ‘359 discloses a method for controlling the generation of gas (nitrogen) occurring in a generator via a filtering membrane (4), the filtering membrane being fed at the entry with a gas pushed by a compressor (1) and capable of separating gaseous components at the gas exit, comprising the steps of detecting the pressure (with pressure sensor 10, see claims 1 and 5) at a detection point at the membrane exit, adjusting the regimen (regulating the speed) of the compressor so that the detected pressure is maintained at a reference pressure at Figs. 1 and 2, the English language abstract, page 4, line 131 to page 5, line 170 of the English language machine translation, and claims 1, 2 and 5 of the English language machine translation.

	With regard to claim 7, WO ‘359 discloses a gas (nitrogen) generator comprising a filtering membrane (4) capable of separating at an exit thereof gaseous components (nitrogen and oxygen) of a gas .

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 5,425,801) or International Patent Application Publication WO 02/26359 A1, in view of Scovazzo et al. (US 2014/0157985 A1).
Prasad and WO ‘359 do not disclose the filtering membrane consisting of a pack of parallel tubes.
Scovazzo et al. discloses providing a membrane configured as a pack of tubes at paragraph [0027].
	It would have been obvious to one ordinary skill in the art to incorporate the tubular membrane configuration of Scovazzo et al. into the methods of Prasad or WO ‘359 to provide a membrane having high surface area per unit volume, as is well known in the art.

s 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 5,425,801) in view of International Patent Application Publication WO 02/26359 A1 and Scovazzo et al. (US 2014/0157985 A1).
	Prasad does not disclose the gas pressure being detected at the membrane exit downstream of the detection point or the gas pressure being regulated downstream of the detection point at a lower pressure.
	WO ‘359 discloses the gas pressure being detected (with pressure sensor 10) at the membrane exit downstream of the detection point, and the gas pressure being regulated downstream of the detection point at Figs. 1 and 2, the English language abstract, page 4, line 131 to page 5, line 170 of the English language machine translation, and claims 1, 2 and 5 of the English language machine translation.
Scovazzo et al. teaches regulating the pressure at a membrane exit to be lower than at the membrane entrance at paragraphs [0025] and [0118].
It would have been obvious to one ordinary skill in the art to incorporate the exit pressure detection and regulation of WO ‘359 and Scovazzo et al. into the method of Prasad to provide a pressure differential as a driving force across the membrane. Controlling a pressure regulating element to control the downstream pressure would likewise be obvious to ensure the desired pressure differential was maintained.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 5,425,801) in view of International Patent Application Publication WO 02/26359 A1 and Scovazzo et al. (US 2014/0157985 A1), and further in view of Heirman (US 2015/0047502 A1).
Prasad, WO ‘359 and Scovazzo et al. do not expressly disclose the entry pressure being adjusted to determine a gas purity and the downstream pressure being adjusted to obtain a desired product pressure.
Heirman discloses adjusting entry pressure to control product purity (as measured at oxygen sensor 12 and the downstream pressure being adjusted to obtain a desired product pressure (as measured at pressure sensor 20) at Figs.2 and 3 and paragraphs [0101]-[0109].
.

13.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 5,425,801) or International Patent Application Publication WO 02/26359 A1, in view of Barbe et al. (US 5,840,098).
Prasad and WO ‘359 do not disclose a buffer tank for accumulating excess gas at the membrane exit.
Barbe et al. discloses using a buffer tank to accumulate excess gas at a membrane exit to provide the right amount, purity, and pressure of the generated gas at Fig. 1 and col. 3, line 63 to co. 4, line 3.
It would have been obvious to one of ordinary skill in the art to incorporate the buffer tank of Barbe et al. into the systems of Prasad or WO ‘359 to provide the right amount, purity, and pressure of the generated gas, as suggested by Barbe at al. at col. 3, line 63 to co. 4, line 3.

14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 5,425,801) or International Patent Application Publication WO 02/26359 A1, in view of Kiuchi et al. (US 2013/0153498 A1).
Prasad and WO ‘359 do not disclose a power inverter for controlling the operation of the compressor.
Kiuchi et al. discloses using a power inverter to control the operation (speed) of a compressor at paragraphs [0081] and [0083].
It would have been obvious to one of ordinary skill in the art to incorporate the power inverter of Kiuchi et al. into the systems of Prasad or WO ‘359 to provide for controlling the operation (speed) of the compressor, as suggested by Kiuchi et al. at paragraphs [0081] and [0083].

Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Thompson reference (see especially Figs. 1 and 3 and col. 7, lines 3-44) discloses a membrane gas separation system wherein a compressor (2) is controlled in response to a detected gas pressure (26).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







jmg
January 13, 2022